DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action for US Patent Application No. 16/848949 by Hirokazu Sawada.
3.	Claims 1-18 are currently pending and have been fully considered.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
5.	Claims 17 and 18 are objected to because of the following informalities:  
	- Claims 17 and 18 recite the limitation “An aluminum member for electrodes using the aluminum foil according to claim 1”. The term “using” is objected to because “using” implies a method limitation. It appears the word “comprising” would be preferable as an alternative to “using”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US 2017/0352866 A1) in view of Uchida et al. (WO 2010/004398 A1), herein referred to as Uchida.
	With respect to claims 1, 3 and 5, Kawai teaches [0076] a negative electrode current collector comprising an aluminum foil having multiple through holes and an aluminum oxide layer provided on a surface of the aluminum foil. Kawai further teaches [0017] the aluminum oxide layer is configured to have a thickness of 1 nm or more and 2 µm or less, which overlaps the claimed range of 25 nm or less and also overlaps the claimed range of 1 to 15 nm recited in claim 5. MPEP Chapter 2144.05, Section I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	With respect to claim 2, Kawai teaches an aluminum oxide layer formed on the aluminum foil. Therefore, it would be obvious to one of ordinary skill in the art to expect the density to fall within the claimed range. MPEP Chapter 2112.01, Section II states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
With respect to claims 4 and 6, Kawai teaches, similarly to claims 3 and 5, the aluminum oxide film is configured to have a thickness of 1 nm or more and 2 µm or less, which overlaps the claimed range of 25 nm or less and also overlaps the claimed range of 1 to 15 nm.
	With respect to claim 17, Kawai teaches [0076] the aluminum foil is provided as a layer for a negative electrode.
	Kawai does not appear to explicitly teach the limitation of claim 1 directed to a hydrophilic layer being disposed on the aluminum oxide film. However, Uchida recites [0008] an aluminum electrode foil comprising an aluminum oxide layer having a thickness of 3 nm or less. Uchida further teaches [0013] a corrosion-resistant layer having hydrophilicity which can be formed on the aluminum oxide layer [0017]. Uchida suggests improved electroconductivity and decreased electrical resistance can be achieved between the aluminum electrode foil and the electrode active material due to the corrosion-resistant layer.
	Therefore, at the time of the effective filing date of the application, it would have been obvious to one of ordinary skill in the art to modify the aluminum foil composition taught by Kawai, to include the teachings of Uchida directed to forming an aluminum electrode foil having a hydrophilic corrosion-resistant layer in order to provide improved durability and electroconductivity properties to the aluminum foil while also enhancing the adhesion ability of the aluminum foil to a selected electrode active material.
 
Claim Rejections - 35 USC § 103
8.	Claims 9, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US 2017/0352866 A1) in view of Uchida et al. (WO 2010/004398 A1), herein referred to as Uchida, and further in view of Kozawa et al. (US 2018/0166690 A1), herein referred to as Kozawa.
	The combination of Kawai and Uchida does not appear to explicitly teach the limitations of claims 9, 11, 13 and 15. However, Kozawa recites an aluminum plate having a plurality of openings which is used for a current collector in an energy storage device
	In view of claim 9, Kozawa teaches [0021] the openings in the aluminum plate can be configured to be 0.1 µm to 50 µm. The range taught by Kozawa overlaps the claimed range in claim 9. In view of MPEP Chapter 2144.05, Section I states “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. 
	In view of claim 11, Kozawa teaches [0207] the density of openings in the aluminum plate can be 10 recess portions (openings) per unit area of the aluminum plate.
	In view of claim 13, Kozawa teaches [0236] the aluminum plate can be configured to have a thickness of 20 µm.
	In view of claim 15, Kozawa teaches (Figures 5B-5C) the aluminum plate can be coated on both surfaces [0135] with an aluminum oxide film. Kozawa further teaches [0268-0269] active material layers comprising a slurry containing water (hydrophilic) are coated on the surfaces of the aluminum plate.
	At the time of the effective filing date of the application, it would have been obvious to one of ordinary skill in the art to modify the teachings of Kawai and Uchida, to further include the teachings of Kozawa in order to devise an aluminum foil material that exhibits improved adhesiveness and coating properties for electrode active materials. 

Allowable Subject Matter
9.	Claims 7, 8, 10, 12, 14, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724